 1
 2
 3
 4
                           UNITED STATES DISTRICT COURT
 5                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 6                                FRESNO DIVISION
 7 VICKY ANN AGUAYO,                          Case No. 1:18-cv-00946-SAB
 8
           Plaintiff,                         ORDER RE STIPULATION FOR THE
 9                                            AWARD OF ATTORNEY FEES UNDER
10                      v.                    THE EQUAL ACCESS TO JUSTICE ACT
                                              (EAJA) 28 U.S.C. § 2412(d)
11 COMMISSIONER OF SOCIAL
12 SECURITY,                                  (ECF No. 23)

13
                 Defendant.
14
15          On July 1, 2019, an order issued granting Plaintiff’s Social Security Appeal and

16 remanding this action for further administrative proceedings and judgment was entered
17 on behalf of Plaintiff Vicky A. Aguayo. On August 2, 2019, a stipulation for the award
18 of attorney fees was filed.
19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
20 Plaintiff is awarded attorney fees of seven thousand two hundred dollars ($7,200.00),
21 subject to the terms of the stipulation.
22
23 IT IS SO ORDERED.
24 Dated:     August 2, 2019
                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28
